




LICENSE AGREEMENT
This LICENSE AGREEMENT (the “Agreement”), dated as of the 24 day of July 2012
(the “Effective Date”), is entered into by and between Columbia Laboratories,
Inc. (“Columbia”), a Delaware corporation; Columbia Laboratories (Bermuda) Ltd.
(“Bermuda”), a Bermuda corporation (Columbia and Bermuda collectively
“Licensor”); and Scientelle LLC, a New Jersey limited liability company
(“Licensee”). Licensor and Licensee are each sometimes referred to herein as a
“Party”, and collectively, as the “Parties.”
RECITALS
WHEREAS, Licensor owns certain patents, patent applications and know how
relating to the use of peroxides for the treatment or prevention of bacterial
vaginosis and wishes to grant a license to such intellectual property to
Licensee; and
WHEREAS, Licensee wishes to accept such license, on the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE I.
DEFINITIONS


The following terms when used in this Agreement, with initial capital letters
shall have the respective meanings ascribed to them in this Article 1.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly Controls, is Controlled by or is under common Control with such first
Person. A Person will be deemed to “Control” another Person if such first Person
has the power to direct or cause the direction of the management and policies of
such other Person, whether through ownership of securities, by contract or
otherwise.
“Applicable Law” means all laws, rules, regulations and guidances applicable to
this Agreement or the activities contemplated hereunder, including, without
limitation, the United States Food, Drug, and Cosmetic Act or 1938, as amended,
and applicable regulations, FDA-issued guidances, federal and state
anti-kickback laws, privacy laws, consumer protection statutes, and any rules,
regulations, guidelines, guidances, ordinances or other requirements of the
United States, the European Union, any state, county, city or other political
subdivision or of any Governmental Entity that may be in effect from time to
time in the Territory and that are applicable to this Agreement or the
activities contemplated hereunder.
“Confidential Information” shall mean all information and materials disclosed by
one Party, the disclosing Party, to the other Party, the receiving Party,
pursuant to this Agreement, including but not limited to, all information
relating to the disclosing Party's technology, know-how, Inventions, data,
materials, products, processes, potential or actual customers, business
strategies, suppliers or business. Confidential Information does not include
information that: (i) is in the receiving Party's lawful possession prior to
disclosure by the disclosing Party, as evidenced by receiving Party's written
records; (ii) has become generally available to the public through no wrongful
act or omission of the receiving Party; or (iii) has been provided to the
receiving Party by any third party having no obligation of confidentiality,
direct or indirect, to the disclosing Party.




--------------------------------------------------------------------------------




“Field of Use” means any and all uses of the Inventions and Licensed
Intellectual Property.
“GAAP” means generally accepted accounting principles (i) in the United States;
or (ii) consistent with International Financial Reporting Standards (IFRS), each
as in effect from time to time, applied on a consistent basis.
“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality of applicable jurisdiction,
whether domestic or foreign.
“Gross Sales” means the gross amount billed or invoiced by Licensee, and its
subsidiaries and other Affiliates and any third party to whom Licensee
sublicenses the Licensed Intellectual Property with respect to sales of the
Product, for their sales of the Product to independent, unaffiliated third party
customers, not including any sales that take place in connection with the
further development, testing or clinical trials of the Product
“Inventions” mean any findings, developments, discoveries, inventions,
additions, modifications, formulations, or changes which are necessary for or
used in the development, manufacture or commercialization of the Products,
including without limitation, new or improved methods, processes, manufacturing
techniques, specifications, ingredients, formulations, compositions,
preparations, presentations, means of delivery, dosages, packaging or labeling
of the Products, whether or not protected or protectable as a trade secret,
patent, trademark or copyright, but expressly excluding any tangible or
intellectual property or any derivatives thereof or improvements thereon, which
do not relate to Products, and which are assigned to Licensee.
“Knowledge of Licensor” means the actual knowledge after due inquiry under the
circumstances of the following individuals: Frank Condella (Chief Executive
Officer), Michael McGrane (Senior Vice President, General Counsel and
Secretary), George Creasy (Vice President of Clinical Research), and Lawrence A.
Gyenes (Senior Vice President, Chief Financial Officer and Treasurer).
“Licensed Know How” means all the know how, trade secrets, expertise,
inventions, discoveries, technical information and other unpatented information
related to the Product that is owned or controlled by, or licensed to, Licensor
or its Affiliates, including, but not limited to, all information reasonably
necessary for Licensee and its Affiliates to make, have made, use or sell the
Product.
“Licensed Intellectual Property” means: (a) the Licensed Patents; and (b) the
Licensed Know How.
“Licensed Patents” means all: (a) patents and patent applications set forth on
Exhibit A attached hereto; (b) patents and patent applications claiming priority
thereto or to which the patents and patent applications set forth on Exhibit A
claim priority, whether or not filed before or after the Effective Date,
including provisionals, continuations, continuations-in-part, and divisions; (c)
all patents and registrations issuing therefrom; (d) re-examinations, renewals,
reissues, and extensions allowed on any of the foregoing; and (e) all other
patents and patent applications owned or controlled by, or licensed to, Licensor
or its Affiliates as of the Effective Date that cover the Product or that the
practice of which is reasonably necessary for Licensee to make, have made, use,
sell, offer to sell or import the Product. For purposes of this definition, any
Licensed Patents that meet the criteria in subsection (e) above at any time
during the Term shall not be excluded from this definition simply because a
particular Affiliate of Licensor is no longer an Affiliate.
“Net Sales” means Gross Sales less deductions for (a) quantity, trade or cash
discounts or allowances (including customer rebates) actually allowed and taken,
(b) amounts deducted by reason of rejections or returns of goods, rebates,
coupons or chargebacks or retroactive price reductions and (c) third party
wholesaler




--------------------------------------------------------------------------------




fees, and specialty pharmacy charges, in each case, to the extent specifically
attributable to the Product. To the extent applicable, components of Net Sales
shall be determined in the ordinary course of business in accordance with GAAP.
“Partnering Consideration” means the fair market value of all consideration
received by Licensee from unrelated third parties relating to a grant of rights
to such Third Parties to the Product. For avoidance of doubt, Partnering
Consideration (See Section 4.2(c)) does not include the value of in kind
services to be performed by a third party for the purpose of obtaining
regulatory approvals or marketing authorizations.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.
“Product” means the product developed by Licensee or its Affiliates covered by
one or more valid claims of the Licensed Patents.
“Royalty Period” means on a country-by-country basis, the period between the
Effective Date and the last to expire valid Licensed Patent covering the
Product.
“Snap Back Period” means the period from the Effective Date through the eighteen
(18) months anniversary of the Effective Date.
“Territory” means the world.
Definitions of the defined terms listed below are contained in the Section set
forth opposite the defined term in the table below.
Defined Term
Section of Agreement
Agreement
Preamble
Commercially Reasonable Efforts
4.1
Disclosure Schedule
7.1(c)
Effective Date
Preamble
Infringement Notice
3.4(a)
Licensee
Preamble
Licensee Invention
3.2(a)
Licensor
Preamble
Partnering Consideration Fee
4.2(c)
Party/Parties
Preamble
Proceeding
3.5
Qualified Development Expenses
6.4
Royalty Fee
4.2(b)
Snap Back Exercise Amount
6.2
Snap Back Option
6.1
Snap Back Option Effective Date
6.1
Snap Back Option Notice
6.1

The following attached Exhibits are incorporated into this Agreement and form a
part hereof:
Exhibit A: Licensed Patents
Exhibit B: Proof of Concept Plan
Exhibit C: Royalty Fee Calculation Example




--------------------------------------------------------------------------------




ARTICLE II.


LICENSE GRANT


2.1    Grant of Exclusive License. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee on behalf of itself and its
Affiliates, an exclusive (even as to Licensor and its Affiliates), and
transferable license under the Licensed Intellectual Property to develop, have
developed, manufacture, have manufactured, seek regulatory approval, use,
market, sell, have sold, offer to sell, import or otherwise exploit the Product
in the Field of Use in the Territory, with the right to grant sublicenses
subject to Section 2.2.
2.2    Sublicenses. Licensee shall have the right to grant sublicenses (with
rights to further sublicense) under the licenses set forth in Section 2.1 to
sublicensees, provided that Licensee shall ensure that its sublicensees shall be
subject to a written agreement with terms and conditions that are consistent
with, and no less protective of Licensor than, the terms and conditions
hereunder, including the conditions set forth in Section 8.1. Notwithstanding
the foregoing, Licensor's written consent shall be required for any sublicenses
in the United States or European Union granted prior to the expiration of the
Snap Back Period.
2.3    No Implied Licenses. Any intellectual property rights of a Party not
expressly granted to the other Party under the provisions of this Agreement
shall be retained by such Party. Except as expressly provided in this Agreement,
a Party does not grant to the other Party any right or license in any
intellectual property belonging to such Party, whether by implication, estoppel
or otherwise.
2.4    Licensee's Retained Rights. The licensed rights granted herein shall be
deemed licenses of “intellectual property” for purposes of the United States
Code, Title 11, Section 365(n). In the event of Licensor's bankruptcy and a
subsequent rejection or disclaimer of this Agreement by a bankruptcy trustee or
by Licensor as a debtor-in-possession, whether under the law of the United
States or elsewhere, or in the event of a similar action under Applicable Law,
the Licensee and its respective Affiliates may elect to retain their licensed
rights, subject to and in accordance with the provisions of the United States
Code, Title 11, Section 365(n) or other Applicable Law.
2.5    Technology Transfer. Upon the Effective Date, Licensor shall deliver to
Licensee or its designee all Licensed Know How in its or its Affiliates'
possession, if any. Licensed Know How developed after the date of this Agreement
by Licensor or its Affiliates, if any, shall be disclosed promptly to Licensee
and delivered within thirty (30) days following such disclosure.


ARTICLE III.


INVENTIONS; INTELLECTUAL PROPERTY


3.1    Invention Disclosures. Licensee shall promptly disclose to Licensor any
and all Inventions arising on or after the Effective Date under the Licensee's
or its Affiliate's activities conducted pursuant to this Agreement. Such
disclosures shall be provided in writing and in sufficient detail for the
Licensor to understand the scope and nature of such Inventions. Any such
disclosure of Inventions shall be treated as Confidential Information of the
disclosing Party, subject to the terms of this Article III.
3.2    Ownership of Inventions.
Subject to the provisions of the Snap Back Option, Licensee shall solely own any
and all Inventions solely made, conceived, or reduced to practice by Licensee or
its Affiliates on or after the Effective Date (the “Licensee Invention”).
3.3    Patent Management and Assignment.
(a)Licensed Patents. During the Term, and subject to Sections 3.3(b) and (c)
below, Licensor will have the responsibility for, and shall diligently carry
out, the filing, prosecuting and maintaining of the Licensed Patents, at
Licensor's sole cost and expense. Licensor shall provide Licensee with an




--------------------------------------------------------------------------------




opportunity to consult with Licensor regarding the content of any amendment,
response or correspondence with any applicable patent agency within a reasonable
time period prior to the submission of the same, and Licensor will incorporate
reasonable requests by Licensee regarding the prosecution of such patent
applications.
(b)During the Snap Back Period, Licensor shall have the obligation to continue
filing, prosecution and maintenance of Licensed Patents, as well as patent
applications not issued as of the Effective Date, provided that in the case of
pending applications, Licensor's obligations under this Section 3.3(b) shall be
limited to applications relating to the following countries: Japan, Canada,
China, Norway, Brazil, Argentina, Venezuela, Hungary, and Poland (the “Patent
Pending Countries”), and Licensor shall have no obligation to file new patent
applications in the Territory.
(c)Following the expiration of the Snap Back Period, Licensor may elect, at its
sole discretion, to discontinue the filing, prosecution and maintenance of any
issued License Patent or any applications related to Patent Pending Countries,
provided however, that Licensor shall (i) provide Licensee notice of its intent
to abandon such Licensed Patent or patent application no less than ninety (90)
days in advance of any USPTO or equivalent foreign patent office filing
deadlines; (ii) promptly assign such Licensed Patent or patent application to
the Licensee should Licensee elect to accept such assignment (at Licensee's sole
discretion); and (iii) forego any Royalty Fee or Partnering Consideration Fee in
the country related to such abandoned or assigned patent.
(d)Sole Inventions. Except as contemplated in Section 3.3(a), (b) and (c) above,
Licensee shall be solely responsible for the filing, prosecution, and
maintenance of its respective Licensee Invention at its sole cost and expense
and in its sole discretion. Neither Party shall be permitted to disclose
Confidential Information of the other Party in any patent application for its
Invention without the other Party's express written consent.
(e)Assistance. Each Party will fully cooperate with the other Party in
connection with the filing, prosecution and maintenance of the patents and
patent applications for which such Party is responsible, including by providing
reasonable access to relevant Persons and executing all documentation reasonably
requested at the sole cost and expense of the Party requesting such assistance.
(f)Assumption of Responsibility. In the event that either Party declines or
fails to prepare, file, prosecute or maintain patent applications or patents or
take such other actions relating to the patents and patent applications for
which it is primarily responsible in Sections 3.3 (a) through (e) above, then
such Party shall promptly and in no event later than ninety (90) days prior to
any USPTO or equivalent foreign patent office filing deadline, provide written
notice to the other Party. The other Party shall have the right upon such notice
or, if no notice is received, at any time within ninety (90) days prior to any
such filing deadline, to assume such responsibilities at its own expense, using
counsel of its choice, but the ownership shall remain unchanged unless otherwise
agreed by the Parties in writing.
3.4    Enforcement.
(a)    Notice. Each Party will promptly notify the other of any suspected or
actual infringement, misuse or other violation by a third party of any of the
Licensed Intellectual Property or Licensee Inventions (the “Infringement
Notice”), including any “patent certification” filed in the United States under
21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions in the
Territory and of any declaratory judgment, opposition, or similar action
alleging the invalidity, unenforceability or non-infringement of the same.
(b)    Licensor's First Right of Enforcement. With the exception of Licensed
Patents and patent applications transferred to Licensee pursuant to Section
3.3(c), during the Term, Licensor will have the first right to bring and control
any legal action in connection with Licensed Patents and Licensed Know How at
Licensor's own expense as it reasonably determines appropriate. If Licensor
fails to bring an action, then Licensee shall have the right to bring and
control any such action by counsel of its own choice, at Licensee's cost and
expense.
(c)    Licensee's First Right of Enforcement. Licensee will have the first right
to bring and




--------------------------------------------------------------------------------




control any legal action in connection with the Licensee Inventions and any
Licensed Patents and patent applications transferred to Licensee pursuant to
Section 3.3(c), at Licensee's own expense as it reasonably determines
appropriate. If Licensee fails to bring an action or proceeding with respect to,
or to terminate, infringement described in this Section 3.4(c) within ninety
(90) days following the Infringement Notice, then Licensor shall have the right
to bring and control any such action by counsel of its own choice, at Licensor's
cost and expense.
(d)    Cooperation. At the request of the Party prosecuting any enforcement
action or proceeding hereunder, the other Party, at the prosecuting Party's cost
and expense, subject to the foregoing Sections 3.4(b) through (c) shall provide
reasonable assistance in connection therewith, including by executing reasonably
appropriate documents, cooperating in discovery and joining as a party to the
action if required.
(e)    Allocation of Damages. In the event that either Party recovers any
amounts from any litigation or settlement resulting from an enforcement action
in this Section 3.4, then such amounts shall be applied: (i) first, to reimburse
Licensor and Licensee for their respective actual out-of-pocket expenses; and
(ii) second, any remaining amount shall be the sole property of the enforcing
Party.
3.5    Infringement of Third Party Patents. If Licensee, or any of its
Affiliates or sublicensees, is subject to an action, suit or other proceeding
(“Proceeding”) by a third party for infringement of a third party's patent,
trademark or other intellectual property rights in the Territory because of the
manufacture, use, sale or other exploitation of the Product or the Licensed
Intellectual Property, Licensee shall promptly notify Licensor in writing of
such Proceeding, and the Parties shall consult with each other to agree upon the
course of action to be taken. During the Snap Back Period, unless otherwise
agreed in writing by the Parties, Licensor shall undertake the defense of such
Proceeding with counsel of its choice (which shall be reasonably acceptable to
Licensee), at its own expense, in which event Licensee shall have the right to
be represented by advisory counsel of its own selection at its own expense.
Licensor and Licensee shall reasonably cooperate and coordinate with each other
in the defense of such Proceeding and furnish all pertinent evidence and
reasonable assistance in their control. Each Party shall keep the other Party
reasonably informed of all material developments in connection therewith. In the
event Licensor fails to assume the defense of such Proceeding during the Snap
Back Period, Licensee may assume such defense at the expense of Licensor;
provided, however, that Licensee will not consent to the entry of any judgment
or enter into any settlement with respect to the Proceeding without the prior
written consent of Licensor. In connection with the foregoing, Licensor agrees
to indemnify Licensee and its Affiliates and their respective officers,
directors, managers, members, employees, successors and assigns against, and
agrees to hold them harmless from, any loss arising or resulting from or
relating to infringement claims of the type described in this Section 3.5.
3.6    No Encumbrances/Covenant Not to Sue. The Parties agree not to undertake
any action to render the Licensed Patents invalid or otherwise seek to encumber
the Licensed Patents. Licensee covenants not to sue Licensor, its Affiliates or
licensees, or seek other forms of legal remedy from Licensor, its Affiliates or
licensees, for infringement of any Licensee Invention so long as such Licensee
Invention arises out of or is related to the development or commercialization by
Licensor of a Product after the Snap Back Option Effective Date. Licensor agrees
not to undertake any action to render Licensee Inventions invalid or otherwise
seek to encumber Licensee Inventions that are not subject to the provisions of
Section 6.2(iv).
3.7    Confidential Information.
(a)    Non-Disclosure. The Parties agree that during the Term, and for a period
of five (5) years after the expiration thereof, with respect to Confidential
Information of the disclosing Party, the receiving Party will (i) maintain such
Confidential Information in confidence to the same extent the receiving Party
maintains its own confidential or proprietary information or trade secrets of
similar kind and value, but in no event less than a reasonable degree of care;
(ii) subject to the provisions of this Section 3.7, not disclose such
Confidential Information to any third party without the prior written consent of
the disclosing Party, except for disclosures to its Affiliates, sublicensees,
partners, and potential sublicensees or potential partners as necessary to
execute the Proof of Concept Plan and who agree to be bound by obligations of




--------------------------------------------------------------------------------




non‑disclosure and non‑use at least as stringent as those contained in this
Section 3.7(a); and (iii) not use Confidential Information for any purpose
except those purposes permitted by this Agreement.
(b)    Authorized Disclosure. Notwithstanding the foregoing Section 3.7(a), a
receiving Party may disclose Confidential Information of the disclosing Party if
the receiving Party or any of its Affiliates or their respective representatives
is compelled to disclose any such information by a valid court or administrative
order or by other requirements of law, provided that the receiving Party: (i)
shall promptly notify the disclosing Party in writing and shall disclose only
that portion of such information that is legally required to be disclosed; (ii)
shall cooperate with the disclosing Party at the disclosing Party's expense in
the disclosing Party's efforts to obtain an appropriate protective order or
other remedy of the disclosing Party's election; and (iii) shall obtain
reasonable assurances for the confidential treatment of the Confidential
Information, if available.
ARTICLE IV.


DEVELOPMENT; ROYALTY FEE; PARTNERING CONSIDERATION FEE; AUDITS;
NO IMPLIED LICENSES


4.1    Development. During the Snap Back Period, Licensee shall use Commercially
Reasonable Efforts to execute the Proof of Concept Plan as outlined in Exhibit
B. During the Royalty Period, Licensee shall use its Commercially Reasonable
Efforts to formulate, develop, seek regulatory approval of Product, and promote
and sell the Product in the United States and the European Union. For purposes
of this Section 4.1, “Commercially Reasonable Efforts” means such efforts that
are commensurate with the efforts a reasonable Person would extend to a product
at a similar stage taking into account its safety and efficacy, the cost to
develop and commercialize the Product, the establishment of the Product in the
marketplace, the competitiveness of the marketplace, the proprietary position of
the Product, the regulatory structure involved, the profitability of the Product
and all other relevant factors.
4.2    Royalty Fee and Partnering Consideration Fee.
(a)    General. During the Royalty Period, Licensee shall pay to Licensor the
Royalty Fee or Partnering Consideration Fee described in Section 4.2(b), below,
with respect to Net Sales of the Product or Partnering Consideration received by
Licensee. Upon the expiration of the Royalty Period, the license granted
pursuant to Section 2.1 shall be fully-paid up and no further royalties or other
payments shall be due to Licensor from Licensee.
(b)    Royalty Fee. Subject to Section 4.2(a), during the Royalty Period,
Licensee shall pay to Licensor, within sixty (60) days following each calendar
quarter or portion thereof during the Term as related to U.S. and within
one-hundred-twenty (120) days as related to rest-of-world, the following royalty
in countries in which the Licensee commercializes the Products (“Royalty Fee”):
(i)three percent (3.0%) of Net Sales in the U.S.; and
(ii)a tiered royalty in countries outside of the U.S., as calculated on a
country-by-country basis of:
Of the portion of Net Sales greater than or equal to:
But less than:
Royalty on such portion
$0 million
$10 million
2%
$10 million
$50 million
2.5%
$50 million
 
3%



(c)    Partnering Consideration Fee. In countries where the Licensee sublicenses
rights to the Product or otherwise receives Partnering Consideration, Licensee
shall pay to Licensor ten percent (10%) of all Partnering Consideration (the
“Partnering Consideration Fee”) received in the U.S. and the following
percentages, on a country-by-country basis outside the U.S.




--------------------------------------------------------------------------------




Of the portion of Partnering Consideration greater than or equal to:
But less than:
Percent of such Partnering Consideration
$0 million
$5 million
6%
$5 million
$15 million
8%
$15 million
 
10%



A Royalty Fee and Partnering Consideration Fee calculation example is attached
hereto as Exhibit C.
(d)    For the avoidance of doubt, Licensee shall owe no Royalty Fee or
Partnering Consideration Fee to Licensor relating to Licensed Patents or patent
applications transferred to Licensee pursuant to Section 3.3(c), or otherwise
abandoned by Licensor.
(e)    Reporting. At the time of Licensee's remittance of each earned Royalty
Fee or Partnering Consideration Fee, Licensee shall furnish to Licensor a report
showing the Gross Sales, detailed deductions to Gross Sales, and Net Sales of
the Products or Partnering Consideration received for the corresponding calendar
quarter. Licensee shall also provide a report on or before February 28 of each
year during the Royalty Period stating the Gross Sales, Net Sales and Partnering
Consideration received for the immediately preceding year. Licensee shall
maintain all records in accordance with GAAP.
(f)    Late Payments. If Licensor does not receive the total applicable payment
when due under this Section 4.2, Licensee shall pay interest with respect to any
payments past due to Licensor at the lower of: (i) the maximum rate allowed by
law; or (ii) the rate of one (1.0%) percent per month, computed from the
original due date until paid.
(g)    Audits. Upon thirty (30) days prior written notice to Licensee, Licensor
shall have the right to have an independent certified public accountant,
selected by Licensor and acceptable to Licensee, which acceptance may not be
unreasonably withheld, audit Licensee's records pertaining to calculation of Net
Sales and Partnering Consideration subject to this Agreement, during normal
business hours, to verify the amounts payable hereunder; provided, however, that
(a) such audit shall not take place more frequently than once per year; (b) such
audit shall not cover such records for more than the preceding three (3) years;
(c) any such audit shall take place at the location Licensee maintains such
records, or at such other location mutually agreed; and (d) all information
obtained during the audit shall constitute Confidential Information of Licensee
pursuant to the terms of this Agreement. Any such audit shall be solely for the
purpose of determining, and to report, compliance or non-compliance with the
Royalty Fee and Partnering Consideration Fee requirements of this Agreement. The
expenses of such audit shall be paid by Licensor unless the audit conclusively
demonstrates that Licensee has paid Licensor less than ninety-five (95%) percent
of the amount determined to be due for a given time period, in which case the
expense of the audit shall be paid by Licensee. Licensee shall preserve and
maintain all such records and accounts required for such audits for a period of
five (5) years after the quarter to which such records and accounts apply. Any
independent accounting firm that is hired by Licensor to perform such audit
shall agree in writing to be bound by the confidentiality and non-disclosure
terms and conditions of this Agreement with respect to any information, data,
records and accounts audited.


ARTICLE V.


TERM AND TERMINATION; LIMITED LICENSE


5.1    Term. Unless otherwise terminated pursuant to the provisions of the Snap
Back Option, the term of this Agreement shall commence on the Effective Date and
shall continue until the expiration of the last to expire Licensed Patents.








--------------------------------------------------------------------------------






ARTICLE VI.


SNAP BACK OPTION


6.1    Snap Back Option. During the Snap Back Period, the Licensor shall have an
option (the “Snap Back Option”), at its sole discretion, to terminate the
licenses granted to Licensee hereunder by providing consideration to Licensee,
as further outlined in this Article VI. At any time during the Snap Back Period,
Licensor may provide written notice to Licensee (the “Snap Back Option Notice”)
of Licensor's intent to exercise its rights under the Snap Back Option, with the
Snap Back Option to be effective thirty (30) days from delivery of such notice
(the “Snap Back Option Effective Date”).
6.2    Effect of Snap Back Option Exercise. Upon receipt of the Snap Back Option
Notice, Licensee shall (i) have no further obligation to continue to execute
against the Proof of Concept Plan; (ii) shall cease incurring any new Qualified
Development Expenses, as defined below; (iii) take such actions to reasonably
wind down its development activities no later than the Snap Back Option
Effective Date; (iv) take such actions to reasonably transfer all Licensee
Inventions solely related to the Product, (including all formulations,
specifications, methodologies, in-vitro and in-vivo data, and any other thing
developed by Licensee) to Licensor no later than the Snap Back Option Effective
Date. For avoidance of doubt, Licensee shall not be required to surrender to
Licensor any patents, know how, or inventions that are not solely related to the
Product; and (v) submit a final report to Licensor no later than thirty (30)
days following the Snap Back Option Effective Date summarizing in sufficient
detail all Qualified Development Expenses and Licensee's calculation of the Snap
Back Exercise Amount (the “Snap Back Exercise Amount”). As of the Snap Back
Option Effective Date, all licenses granted to Licensee under this Agreement
shall terminate subject only to the provision that if the Snap Back Option is
exercised the Licensor agrees that any sublicenses to the Licensed Intellectual
Property, which are in force with Licensee at the time of the Snap Back Option
Effective Date, shall be transferred to Licensor, and Licensor agrees to the
terms and conditions set forth therein, which shall remain in force, provided
however, that a sublicense for any country that joins the European Union after
the Effective Date may be terminated by Licensor as to that country on 90 days
written notice.
6.3    Snap Back Exercise Amount. In consideration for termination of this
Agreement during the Snap Back Period, Licensor shall pay to Licensee an amount
calculated pursuant to the following table:
Snap Back Option Effective Date
Snap Back Exercise Amount
On or before the six (6) month anniversary of the Effective Date
An amount equal to 1.5 multiplied by the lessor of (x) the sum of (i) $115,000
and (ii) Qualified Development Expenses; and (y) $450,000.
After the six (6) month anniversary of the Effective Date, but on or before the
twelve (12) month anniversaries of the Effective Date
An amount equal to 2.0 multiplied by the lessor of (x) the sum of (i) $230,000
and (ii) Qualified Development Expenses; and (y) $950,000.
After the twelve (12) month anniversary of the Effective Date, but on or before
the eighteen (18) month anniversaries of the Effective Date
An amount equal to 3.0 multiplied by the lessor of (x) the sum of (i) $345,000
and (ii) Qualified Development Expenses; and (y) $2,000,000.



6.4. Qualified Development Expenses. For purposes of the calculation of the Snap
Back Exercise Amount, “Qualified Development Expenses” shall include Licensee's
expenses incurred from the Effective Date through the Snap Back Option Effective
Date related to the activities in research, development, manufacturing,
commercialization, use, import and export, funding, partnering, and development
of Products and Licensee Inventions under the Licensed Patents. Qualified
Development Expenses shall include: direct out of pocket cash expenses; the fair
market value of in-kind contributions of research and development partners and
collaborators. Qualified Development Expenses shall explicitly exclude any
salary or other personal remuneration for Dr. Konstantin Zubovskiy.
6.5    During the Snap Back Period, Licensee shall make good faith effort to
execute the Proof of




--------------------------------------------------------------------------------




Concept Plan and shall keep good and accurate accounting of the Qualified
Development Expenses, consistent with GAAP. At the 5, 11, and 16-month
anniversaries of the Effective Date, Licensor shall provide Licensee a report of
its good faith estimate of the Qualified Development Expenses incurred since the
Effective Date in order for the Licensor to evaluate whether it would like to
exercise the Snap Back Option.
6.6    Licensor shall pay Licensee the Snap Back Exercise Amount within ten (10)
days of receipt of the Snap Back Exercise Amount Calculation.


ARTICLE VII.
REPRESENTATIONS AND WARRANTIES
7.1    Licensor's Representations and Warranties. Licensor hereby represents and
warrants as of the Effective Date that:
(a)    it has the right, power and corporate authority to enter into this
Agreement including without limitation to grant the license in Section 2.1 on
its own behalf and on behalf of its Affiliates and to make the covenants and
agreements set forth in this Agreement;
(b)    the execution, delivery and performance of this Agreement do not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it is bound, nor to the Knowledge of Licensor, violate any
law or regulation of any court, governmental body or administrative or other
agency having jurisdiction over it;
(c)    the Licensed Intellectual Property is (i) owned by Licensor or its
Affiliates, (ii) freely licensable by Licensor to Licensee without the payment
of any royalties, license fees or other amounts to any other Person and (iii)
free and clear of any rights or claims of any other Person;
(d)    the Licensed Patents set forth on Exhibit A, and the Licensed Know How
constitutes all of the intellectual property of Licensor related to the
manufacture, marketing, distribution and sale of the Product in the Territory;
(e)    Licensor has not received any written notice of a claim, and, to the
Knowledge of Licensor, there has not been any threatened claim, made by any
third party of infringement or misappropriation, or contesting the validity,
enforceability, use or ownership of the assets, properties or rights subject to
the Licensed Intellectual Property and, to the Knowledge of Licensor, there is
no basis therefore;
(f)    the Licensed Intellectual Property is not subject to any contractual
obligation (i) restricting Licensor's use or rights thereof, (ii) entitling
third parties to use the same or (iii) in any way obligating Licensor to make
royalty or similar payments to others;
(g)    all of the Licensed Patents are currently in compliance with formal legal
requirements (including payment of filing, examination and maintenance fees);
(h)    to the Knowledge of Licensor, as of the date hereof, there are no
outstanding claims asserted against Licensor alleging that the manufacture,
marketing or sale of the Product by Licensor infringes, misappropriates or
otherwise violates any intellectual property of any other Person and, to the
Knowledge of Licensor, there is no basis therefore; and
(i)    to the Knowledge of Licensor, the Licensed Intellectual Property is
valid, subsisting and enforceable. None of the Licensed Intellectual Property is
the subject of any cancellation, abandonment or similar action or proceeding.
7.2    Licensee's Representations and Warranties. Licensee hereby represents and
warrants as of the Effective Date that:
(a)    it has the right, power and corporate authority to enter into this
Agreement and to make the covenants and agreements set forth in this Agreement;
and
(b)    the execution, delivery and performance of this Agreement do not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it is bound, nor




--------------------------------------------------------------------------------




to its knowledge, violate any law or regulation of any court, governmental body
or administrative or other agency having jurisdiction over it.


ARTICLE VIII.


MISCELLANEOUS


8.1    Disclaimer of Warranty.
(a)    EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATIONS NOR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE RELATED TO ANY
AND ALL OF THE INTELLECTUAL PROPERTY LICENSED HEREUNDER, AND EACH PARTY
SPECIFICALLY DISCLAIMS ANY OTHER REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN
OR ORAL, EXPRESS, STATUTORY OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE.
(b)    To the maximum extent permitted by applicable law, Licensee shall defend,
indemnify and hold harmless Licensor, its directors, officers, agents and
employees (individually, an "Indemnified Party", and collectively, the
"Indemnified Parties"), from and against any and all liability, loss, damage,
action, claim or expense suffered or incurred by the Indemnified Parties
(including attorney's fees) (individually, a "Liability", and collectively, the
"Liabilities") that results from or arises out of: (i) the development, use,
manufacture, promotion, sale or other disposition, of any Invention, Licensed
Intellectual Property, or Product by Licensee or its Affiliate(s) or their
respective assignees, sublicensees, vendors or other third parties; (ii) breach
by Licensee or its Affiliate(s) of any covenant or agreement contained in this
Agreement; and (iii) the enforcement by an Indemnified Party of its rights under
this Section. Without limiting the foregoing, Licensee will defend, indemnify
and hold harmless the Indemnified Parties from and against any Liabilities
resulting from:
any product liability or other claim of any kind related to the use by a third
party of a Product that was manufactured, sold or otherwise disposed by
Licensee, its Affiliate(s) or their assignees, sublicensees, vendors or other
third parties; and/or
a claim by a third party that the Invention, Licensed Intellectual Property,
Product or the design, composition, manufacture, use, sale or other disposition
of any Product(s) infringes or violates any patent, copyright, trademark or
other intellectual property rights of such third party.
8.2    Governing Law. This Agreement (including any claim or controversy arising
out of or relating to this Agreement) shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to conflict
of law principles that would result in the application of any law other than the
laws of the State of New Jersey.
8.3    Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. The failure of any Party to
enforce any condition or part of this Agreement at any time shall not be
construed as a waiver of that condition or part, nor shall it forfeit any rights
to future enforcement thereof.
8.4    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(a) when received if delivered personally, (b) when transmitted by facsimile
(which is confirmed), (c) upon receipt, if sent by registered or certified mail
(postage prepaid, return receipt requested) and (d) the day after it is sent, if
sent for next-day delivery to a domestic address by overnight mail or courier,
to the Parties at the following addresses:




--------------------------------------------------------------------------------




If to Licensor, to:
Columbia Laboratories, Inc.
354 Eisenhower Parkway
Plaza One, Second Floor
Livingston, NJ 07039
Attn: General Counsel
Facsimile: 973-994-3001
If to Licensee, to:


Scientelle, LLC
65 Skyline Drive
Morristown, New Jersey 07960
Facsimile:
Attn: Konstantin Zubovskiy
President, Scientelle LLC
with copies (which shall not constitute notice) sent concurrently to:


Facsimile:
Attn:

provided, however, that if any Party shall have designated a different address
by notice to the others, then to the last address so designated.
8.5    Relationship of the Parties; No Third Party Beneficiaries.
(a)    The Parties are independent contractors. Nothing herein is intended, or
shall be deemed, to constitute a partnership, agency, joint venture or
employment relationship between the Parties. No Party shall be responsible for
the other Party's acts or omissions; and neither Party shall have authority to
speak for, represent, obligate, or bind the other Party in any way without prior
written authority from the other Party.
(b)    This Agreement is solely for the benefit of the Parties hereto and their
respective Affiliates and no provision of this Agreement shall be deemed to
confer upon any third parties any remedy, claim, liability, reimbursement, claim
of action or other right in excess of those existing without reference to this
Agreement.
8.6    Amendment; Entire Agreement. This Agreement may not be amended,
supplemented or otherwise modified except by an instrument in writing signed by
both Parties hereto. This Agreement (together with the Exhibits attached hereto
and incorporated herein by reference contains the entire agreement of the
Parties hereto with respect to the subject matter hereof and thereof,
superseding all negotiations, prior discussions and preliminary agreements made
prior to the Effective Date with respect hereto and thereto.
8.7    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Entity to be invalid, void, unenforceable or against its regulatory policy such
determination shall not affect the enforceability or validity of any other
provisions or of the remainder of this Agreement.
8.8    Assignment and Transfer.
(a)    Neither Party may assign its rights or obligations under this Agreement
without the prior written consent of the other Party, which shall not be
unreasonably withheld; provided, however, that, so long as any such successor or
assign agrees in writing to be bound by this Agreement, either Party may assign
this Agreement and any or all of its rights and obligations under this
Agreement, without the prior written consent of the other Party, (i) to an
Affiliate or to a successor to the relevant portion of the assigning Party's
business by reason of merger, sale of its assets or stock or any similar
transaction, and (ii) to its and its Affiliates' lenders as collateral security;
provided, that prior to such assignment, the assigning Party provides to the
non-assigning Party written notice of such transfer. Any permitted assignee
shall assume all




--------------------------------------------------------------------------------




obligations of its assignor under this Agreement. No assignment shall relieve
either Party of its responsibility for the performance of any obligation.
(b)    Except as otherwise provided herein, this Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their successors and
permitted assigns.
8.9    Interpretation. Unless the context of this Agreement otherwise requires,
(a) words of one gender include the other gender; and (b) words using the
singular or plural number also include the plural or singular number,
respectively. References to days are to calendar days unless specified
otherwise. References to any statute, act, or regulation are to that statute,
act, or regulation as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof. The headings contained in this
Agreement are for convenience of reference only and shall not be considered in
interpreting this Agreement. The words “hereof”, “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”, whether or not they are
in fact followed by those words or words of like import. The language in all
parts of this Agreement shall be construed, in all cases, according to its fair
meaning. The Parties acknowledge that each Party and its counsel have reviewed
and revised this Agreement and that any rule of construction to the effect that
any ambiguities are to be resolved against the drafting Party shall not be
employed in the interpretation of this Agreement.
8.10    Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or by an electronic scan delivered by electronic mail),
each of which shall be deemed to be an original, but all of which, taken
together, shall constitute one and the same agreement and shall become effective
when counterparts have been signed by each of the Parties hereto delivered to
the other Parties, it being understood that all Parties need not sign the same
counterpart.
8.11    Further Actions. Each Party will duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, as may be reasonably necessary or as the
other Party may reasonably request in connection with this Agreement in order to
carry out more effectively the provisions and purposes hereof.


[Remainder of Page Left Intentionally Blank]
    




--------------------------------------------------------------------------------






    


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.
LICENSOR:
Columbia Laboratories, Inc.
By: /S/ Frank C. Condella, Jr.
Name: Frank C. Condella, Jr.
Title: President and Chief Executive Officer
Columbia Laboratories (Bermuda) Ltd.
By: /S/ Frank C. Condella, Jr.
Name: Frank C. Condella, Jr.
Title: President and Chief Executive Officer
LICENSEE:
Scientelle, LLC
By: /S/ Konstantin Zubovskiy
Name: Konstantin Zubovskiy
Title: President




--------------------------------------------------------------------------------






Exhibit A
Licensed Patents
Application No.
Patent No.
Title
Country
Status
Filing Date
Issue Date
Exp. Date
10/278,910
7,709,026
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
UNITED STATES
ISSUED
10/24/2002
5/4/2010
6/11/2023
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
EUROPEAN PATENT CONVENT
ISSUED
10/28/2002
6/8/2005
10/28/2022
2003-539722
 
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
JAPAN
PUBLISHED
10/28/2002
 
10/28/2022
2010-152148
 
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
JAPAN
PUBLISHED
10/28/2002
 
10/28/2022
2,465,133
 
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
CANADA
PENDING
10/28/2002
 
10/28/2022
91,124,849
I337084
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
TAIWAN
ISSUED
10/24/2002
2/11/2011
10/24/2022
200,610,148,523.6
 
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
CHINA
PUBLISHED
10/28/2002
 
10/28/2022
2,002,346,897
2,002,346,897
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
AUSTRALIA
ISSUED
10/28/2002
7/31/2008
10/28/2022
532,294
532,294
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
NEW ZEALAND
ISSUED
10/28/2002
4/5/2007
10/28/2022
PA/a/2004/003977
252,803
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
MEXICO
ISSUED
10/28/2002
12/18/2007
10/28/2022





--------------------------------------------------------------------------------




2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
UNITED KINGDOM
ISSUED
10/28/2002
6/8/2005
10/28/2022
3/8/60204584
DE1441769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
GERMANY
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
FRANCE
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
SWITZERLAND
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
AUSTRIA
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
SPAIN
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
SWEDEN
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
DENMARK
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
NETHERLANDS
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
BELGIUM
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
ITALY
ISSUED
10/28/2002
6/8/2005
10/28/2022





--------------------------------------------------------------------------------




2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
IRELAND
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
PORTUGAL
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
MONACO
ISSUED
10/28/2002
6/8/2005
10/28/2022
20,050,402,243
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
GREECE
ISSUED
10/28/2002
6/8/2005
10/28/2022
2004 2199
 
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
NORWAY
PENDING
10/28/2002
 
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
FINLAND
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
LUXEMBOURG
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
SLOVENIA
ISSUED
10/28/2002
6/8/2005
10/28/2022
PI0213584-1
 
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
BRAZIL
PENDING
10/28/2002
 
10/28/2022
P02-0104078
 
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
ARGENTINA
PUBLISHED
10/28/2002
 
10/28/2022
2466-2002
47.365
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
CHILE
ISSUED
10/28/2002
4/11/2011
4/11/2026





--------------------------------------------------------------------------------




02-002078
 
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
VENEZUELA
PUBLISHED
10/28/2002
 
10/28/2022
PV/27664
26,289
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
MOROCCO
ISSUED
10/28/2002
9/1/2004
10/28/2022
2004/2943
2004/2943
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
SOUTH AFRICA
ISSUED
10/28/2002
3/30/2005
10/28/2022
161,512
161,512
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
ISRAEL
ISSUED
10/28/2002
10/21/2009
10/28/2022
00982/DELNP/2004
227,840
A PHARMACEUTICAL VAGINAL COMPOSITION
INDIA
ISSUED
10/28/2002
1/21/2009
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
ALBANIA
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
TURKEY
ISSUED
10/28/2002
6/8/2005
10/28/2022
P20040480A
P20040480
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
CROATIA
ISSUED
10/28/2002
11/30/2007
10/28/2022
P-366/04
51,154
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
SERBIA
ISSUED
10/28/2002
6/29/2010
10/28/2022
7006272/2004
1,009,146
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
SOUTH KOREA
ISSUED
10/28/2002
1/11/2011
10/28/2022
PI 20024019
MY-137791-A
PHARMACEUTICAL FORMULATION CONTAINING LOW CONCENTRATIONS OF PEROXIDE FOR
TREATING OR PREVENTING VAGINAL INFECTIONS
MALAYSIA
ISSUED
10/28/2002
3/31/2009
10/28/2022





--------------------------------------------------------------------------------




1-2004-500600
1-2004-500600
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
PHILIPPINES
ISSUED
10/28/2002
11/16/2007
10/28/2022
4,106,057.3
HK1063290
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
HONG KONG
ISSUED
10/28/2002
8/12/2005
10/28/2022
200402225-7
104,071
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
SINGAPORE
ISSUED
10/28/2002
5/31/2006
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
CYPRUS
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
MACEDONIA
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
ESTONIA
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,004,116,312
2,329,829
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
FEDERATION OF RUSSIA
ISSUED
10/28/2002
7/27/2008
10/28/2022
P0401672
 
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
HUNGARY
PUBLISHED
10/28/2002
 
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
CZECH REPUBLIC
ISSUED
10/28/2002
6/8/2005
10/28/2022
P-369725
 
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
POLAND
PENDING
10/28/2002
 
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
LITHUANIA
ISSUED
10/28/2002
6/8/2005
10/28/2022





--------------------------------------------------------------------------------




20040403209/M
90,076
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
UKRAINE
ISSUED
10/28/2002
4/12/2010
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
LATVIA
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
SLOVAK REPUBLIC
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
ROMANIA
ISSUED
10/28/2002
6/8/2005
10/28/2022
2,783,026.4
1,441,769
LOW CONCENTRATION OF PEROXIDE FOR TREATING OR PREVENTING VAGINAL INFECTIONS
BULGARIA
ISSUED
10/28/2002
6/8/2005
10/28/2022





--------------------------------------------------------------------------------






Exhibit B
Proof of Concept Plan






[poc2.jpg]




--------------------------------------------------------------------------------




Exhibit C
Royalty Fee Calculation Example
Below is an illustrative Royalty Fee calculation pursuant to Section 4.2(b).
Example 1. Assuming annual Net Sales of $100 million in the U.S., the Royalty
Fee payable to Licensor would be 3.0% x $100 million = $3.0 million
Example 2. Assuming annual Net Sales of $100 million in a country outside the
U.S., the Royalty Fee payable to Licensor would be the sum of (i) 2.0% of the
portion of annual Net Sales up to $10 million = $200,000; (ii) 2.5% of the next
$40 million = $1,000,000; and (iii) 3.0% of the portion of annual Net Sales
above $50 million, or 3.0% x ($100 million - $50 million) = $1,500,000; for a
total Royalty Fee payable to Licensor of $2.7 million.






